Title: From Alexander Hamilton to George Hammond, 10 May 1794
From: Hamilton, Alexander
To: Hammond, George



Philadelphia May 10th 1794
Sir,

In consequence of a short absence of the Secretary of State from this city, the prosecution of an inquiry into the affair mentioned in your letter of the 6th instant has been committed to me; and I have it in instruction from the President to communicate to you the result.
The facts, as they have appeared upon inquiry, are presented in a report from the Attorney of the district, of which a copy is transmitted with this letter.
It is matter of sincere regret, that an irregularity of such a nature should have happened, and especially that it should have implicated in unpleasant circumstances the officers concerned.
The opinion of the Attorney of the district being, that the case is not of the cognizance of the federal judiciary, it became proper to address it to the notice of the authority of the State. This the President has caused to be done; and in a manner, which, it is confided, will produce adequate exertions to bring the offenders to justice and to restrain the repetition of similar outrages. Nor is it doubted that the officers in question will find full security during their continuance in this city.
With regard to the restoration of the vessel in the condition in which she was prior to the commission of the trespass, by which she has suffered—The President does not think the case is of a nature to require the particular interposition of government for that purpose. A persuasion is entertained that you, Sir, will on farther reflection be sensible that the vessel being merely a private vessel, belonging to a citizen of the United States and though, as you suggest, engaged by the British Consul at Norfolk, yet engaged only for the personal accommodation of individuals and the injury, which she has sustained, having been done by a tumultuous assemblage of unauthorised persons—the case results in a private trespass, to the redress of which, including indemnification, the ordinary course of law is entirely competent. It were to render accidents of this kind too serious to make them objects of special reparation by government.
It is understood that the vessel is, or may be at pleasure in the possession of her commander.
With great respect and esteem I have the honor to be &c

Alexander Hamilton
Mr. Hammond.

